DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 21, 2020 was filed after the mailing date of the application on March 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the contents of the drawings are blurry (illegible). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 similarly recite, “…the sub-batch size is about equal to an accuracy of the DNN trained…” where “about equal” is indefinite.
Claims 1 and 11 also similarly recite, “…a graphics processing unit (GPU) memory…using a GPU with a local GPU memory…” where the claims fails to distinctly point if and how the “GPU memory” and the “local GPU memory” are the same or different.  For prior art purposes, it is considered the “GPU memory” and the “local GPU memory” are the same.
Claims 3 and 13 similarly recite, “…so that about any 15% of consecutive tasks occurring…” where “about any 15%” is indefinite.
Claim 10 recites, “…is sufficient to store about 15% of any consecutive operations performed by the GPU…” where “about 15%” is indefinite.
Dependent claims 2-9 are rejected for depending upon rejected independent claim 1; dependent claims 12-19 are rejected for depending upon rejected independent claim 11.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYU (US 2019/0180143) in view of Chang et al. (US 2019/0311257).

As to claim 11, LYU discloses a non-transitory computer-readable medium (e.g. Figure 1, storage device 150) whose contents, when executed by a computing system (e.g. imaging system 100 including scanner 110, network 120, one or more terminals 130, processing device 140, and storage device 150), cause the computing system to perform operations ([0050] notes storage device 150 stores data, instructions, and/or any other information that the processing device 140 may execute or use to perform exemplary methods of the present disclosure and may include various types of storage/memory devices) for operating a Graphics Processing Unit (GPU) memory (Figure 2 further illustrates processing device 140 of Figure 1, which may further include a graphics processing unit (GPU) in processor 210 (not illustrated in Figure 2, but illustrated as GPU 330 in Figure 3) for performing graphics processing in one or more training processes for training a deep learning model, [0054], and further includes memory space of the GPU (described below)), the operations (e.g. Figures 4-7) comprising: accessing specified training parameters (e.g. image data including training data) used to train a Deep Neural Network (DNN) (e.g. training data used to train a deep learning model, e.g. a deep neural network (DNN)) using a GPU with a local GPU memory (e.g. using a GPU (e.g. GPU of processor 210 of Figure 2 or GPU 330 of Figure 3) and memory space thereof)([0054] notes a GPU in processor 210 for performing graphics processing in one or more training processes for training a deep learning model, e.g. a deep neural network (DNN)), the specified training parameters (e.g. image data including training data) including at least a specified batch size of samples (e.g. relating to one or more sample image(s) having specified size(s)) configured to train the DNN (e.g. training data to train the DNN)(e.g. via data acquisition module 402 of the processing device 140 as illustrated in Figure 4A)(Figure 4B, step 403, [0069], Figure 6, step 601, [0085] notes processing device 140 (e.g. the data acquisition module 402) may acquire one or more sample image(s), where [0063] notes the data acquisition module 402 acquires data including image data, one or more instructions for processing the image data, or data relating to a performance status of one or more components of the imaging system 100, where [0064] notes the image data may further include training data relating to one or more sample images, [0065] notes training data used to train a deep learning model, the deep learning model may include one or more deep neural networks (DNNs)), the training data may relate to one or more sample images, where the sample image(s) may have a relatively large size); defining a sub-batch size of the samples (e.g. sub-image(s) based on sample image(s)) that is less than or equal to the specified batch size of samples (e.g. downscaling sample image(s) by generating a plurality of sub-images based on the sample image(s)) in response to determining that an available size of the local GPU memory (e.g. available size of memory space of GPU (e.g. GPU of processor 210 of Figure 2 or GPU 330 of Figure 3)) is insufficient to store all data associated with training the DNN using one batch of the samples (e.g. sample image(s) is relatively large size, e.g. close to or larger than the available memory space of GPU, thus insufficient to be stored in the memory space of GPU)(e.g. via model determination module 404 of the processing device 140 as illustrated in Figure 4A, which further comprises sub-image generation unit 502 and model training unit 504 as illustrated in Figure 5A)(Figure 5B, step 505, [0072], [0080], Figure 6 and associated text notes method of generating a plurality of sub-images based on one or more sample image(s), e.g. step 603, [0086] notes processing device 140 (e.g. the sub-image generation unit 502 of model determination module 404) may determine the number of a plurality of sub-images and/or a size of each of the plurality of sub-images according to a default setting or the image  system 100 or preset by a user or operator via terminals 130 or based on a size of the sample image(s) and/or available memory space of a graphics processing unit (GPU)(e.g. GPU of processor 210 of Figure 2 or GPU 330 of Figure 3), [0087] notes the GPU may not be able to process a sample image with a relatively large size at one time, thus the GPU may not realize the training of a deep learning model, the relatively large size may refer to a size close to or larger than available memory space of the GPU, therefore, the sample image(s) may need to be downscaled to facilitate the processing in the GPU, e.g. the sub-image generation unit 502 may generate a plurality of sub-images based on the sample image(s), each of the plurality of sub-images have a suitable size for being processed by the GPU based on the available memory space of the GPU, e.g. the size of each of the sub-images may be based on a size range (e.g. the size range having an upper limit that is no more than the available memory space of the GPU and a lower limit that is preset value or preset percentage of the available memory) and/or a size threshold (e.g. the size threshold as the highest image size for a sub-image that is suitable for being processed by the GPU or may have a value related to a percentage of available memory space of the GPU), [0088] notes generating a plurality of sub-images based on one or more sample image(s), where the number of a plurality of sub-images and size of each of the plurality of sub-images may be based on a quotient of the size of a sample image divided by the size threshold; step 605, [0089] thru [0092] notes processing device 140 (e.g. the sub-image generation unit 502 of model determination module 404) may determine a width of the same portion of the sample image(s) shared by two or more sub-images (e.g. two adjacent sub-images) of the plurality of sub-images; step 607, [0093] thru [0099] notes the processing device 140 (e.g. the sub-image generation unit 502 of model determination module 404) may generate the plurality of sub-images based on the width of the same portion, the number of the plurality of sub-images, and/or the size of each of the plurality of sub-images); and generating instructions configured to train the DNN (e.g. a trained deep learning model) using the sub-batch size (e.g. using the plurality of sub-images) so that an accuracy of the DNN trained using the sub-batch size is about equal to an accuracy of the DNN trained using the specified batch size of the samples (e.g. accuracy is equal/same as training with sample image(s) as the plurality of sub-images (before generating sub-images based on sample image(s))(e.g. via model determination module 404 of the processing device 140 as illustrated in Figure 4A, which further comprises sub-image generation unit 502 and model training unit 504 as illustrated in Figure 5A)(Figure 5B, [0073], [0081], Figure 7 and associated text notes method of training a preliminary deep learning model, e.g. step 701, [0101] notes processing device 140 (e.g. the model training unit 504 of model determination module 404) may load a first sub-image into the GPU (e.g. GPU of processor 210 of Figure 2 or GPU 330 of Figure 3); step 703, [0102] notes processing device 140 (e.g. the model training unit 504 of model determination module 404) may train the preliminary deep learning model using the first sub-image to obtain an updated deep learning model; step 705, [0103] notes the processing device 140 (e.g. the model training unit 504 of model determination module 404) may load an ith sub-image into the GPU, step 707, [0104] notes the processing device 140 (e.g. the model training unit 504 of model determination module 404) may train the updated deep learning model determined in step 703 using the ith sub-image; step 711, [0106] notes processing device 140 (e.g. the model training unit 504 of model determination module 404) may update the number i by adding one to i; step 713, [0107] notes processing device 140 (e.g. the model training unit 504 of model determination module 404) may obtain the training deep learning model, where [0068] notes the trained deep learning model may include one or more relatively optimized parameters relating to the algorithms (e.g. the DNN) of the deep learning model, so that the accuracy of image processing based on the trained deep learning model may meet a requirement of practical use).

As noted above, LYU discloses the trained deep learning model may include one or more relatively optimized parameters relating to the algorithms (e.g. the DNN) of the deep learning model, so that the accuracy of image processing based on the trained deep learning model may meet a requirement of practical use, which may be considered “using the sub-batch size so that an accuracy of the DNN trained using the sub-batch size is about equal to an accuracy of the DNN trained using the specified batch size of the samples.”  For additional support, Chang et al. discloses a method of determining a batch size based on an amount of available memory, where an accuracy is calculated based on the determination, and the accuracy information is reported to a parameter server, which, in turn, updates neural network parameters to update neural network models ([0040] and [0041]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that LYU’s accuracy may similarly be calculated and used to update the training data as taught by Chang et al. such that the accuracy may be reflected in the trained neural network models, e.g. the DNN, thus yielding predictable results, without changing the scope of the invention. 

Claim 1 is similar in scope to claim 11 above, and is therefore rejected under similar rationale.

As to claims 2 and 12, LYU modified with Chang et al. disclose generating the instructions comprises generating the instructions configured to accumulate all errors generated from training the DNN using the sub-batch size of the samples to complete the specified batch size of the samples to provide an error for the specified batch size (modified with Chang, [0041] notes calculating the accuracy of the determinations, e.g. GPU processing power and/or amount of memory, and report the accuracy information to the parameter server 110, the parameter server 110 receives the accuracy information and updates neural network parameters 118, these neural network parameters 118 are used by work servers 130 to update their neural network models 137 and processing of a next batch is initiated, where it may be considered accuracy may correlate with errors).

As to claims 3 and 13, LYU modified with Chang et al. disclose the sub-batch size of the samples is defined so that about any 15% of consecutive tasks occurring in topographical order in a task flow data graph representing training of the DNN can be stored in the sub-batch size of the samples (LYU, Figure 6 and associated text, e.g. [0087] notes each of the plurality of sub-images may have a suitable size for being processed in the GPU based on the available memory space of the GPU, e.g. the size of each of the sub-images may be based on a size range (e.g. the size range having an upper limit that is no more than the available memory space of the GPU and a lower limit that is preset value or preset percentage of the available memory) and/or a size threshold (e.g. the size threshold as the highest image size for a sub-image that is suitable for being processed by the GPU or may have a value related to a percentage of available memory space of the GPU, e.g. 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or the like), [0088] notes generating a plurality of sub-images based on one or more sample image(s), where the number of a plurality of sub-images and size of each of the plurality of sub-images may be based on a quotient of the size of a sample image divided by the size threshold, [0089] thru [0092] notes determining a width of the same portion of the sample image(s) shared by two or more sub-images (e.g. two adjacent sub-images) of the plurality of sub-images, step 607, [0093] thru [0099] notes generating the plurality of sub-images based on the width of the same portion, the number of the plurality of sub-images, and/or the size of each of the plurality of sub-images).

As to claims 5 and 15, LYU modified with Chang et al. disclose sub-batch size of the samples greater than or equal to 1 and less than or equal to the specified batch size of samples (LYU, Figure 6 and associated text, e.g. [0087] notes each of the plurality of sub-images may have a suitable size for being processed in the GPU based on the available memory space of the GPU, e.g. the size of each of the sub-images may be based on a size range (e.g. the size range having an upper limit that is no more than the available memory space of the GPU and a lower limit that is preset value or preset percentage of the available memory) and/or a size threshold (e.g. the size threshold as the highest image size for a sub-image that is suitable for being processed by the GPU or may have a value related to a percentage of available memory space of the GPU), [0088] notes generating a plurality of sub-images based on one or more sample image(s), where the number of a plurality of sub-images and size of each of the plurality of sub-images may be based on a quotient of the size of a sample image divided by the size threshold, [0089] thru [0092] notes determining a width of the same portion of the sample image(s) shared by two or more sub-images (e.g. two adjacent sub-images) of the plurality of sub-images, step 607, [0093] thru [0099] notes generating the plurality of sub-images based on the width of the same portion, the number of the plurality of sub-images, and/or the size of each of the plurality of sub-images).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYU (US 2019/0180143).

As to claim 10, LYU discloses a method of training a Deep Neural Network (DNN) (e.g. training a deep learning model, e.g. a deep neural network (DNN)) using a Graphics Processing Unit (GPU) (Figure 2 further illustrates processing device 140 of Figure 1, which may further include a graphics processing unit (GPU) in processor 210 (not illustrated in Figure 2, but illustrated as GPU 330 in Figure 3) for performing graphics processing in one or more training processes for training a deep learning model, [0054]), the method (Figures 4-7) comprising: partitioning a batch of samples (e.g. one or more sample image(s), where Figure 4B, step 403, [0069], Figure 6, step 601, [0085] notes processing device 140 (e.g. the data acquisition module 402) may acquire one or more sample image(s), where [0063] notes the data acquisition module 402 acquires data including image data, one or more instructions for processing the image data, or data relating to a performance status of one or more components of the imaging system 100) configured to train a DNN (e.g. to train a deep learning model, e.g. a DNN, where [0064] notes the image data may further include training data relating to one or more sample images, [0065] notes training data used to train a deep learning model, the deep learning model may include one or more deep neural networks (DNNs)), the training data may relate to one or more sample images) using a GPU local memory (memory space of GPU (GPU of processor 210 or GPU 330)) into a plurality of sub-batches (e.g. plurality of sub-images) wherein a maximum size of any of the plurality of sub-batches (e.g. maximum size of each of the plurality of sub-images) is sufficient to store about 15% of any consecutive operations performed by the GPU (e.g. to store in memory space of GPU (GPU of processor 210 or GPU 330) to perform graphics operations) to train the DNN (e.g. to train the deep learning model, e.g. DNN) (e.g. via model determination module 404 of the processing device 140 as illustrated in Figure 4A, which further comprises sub-image generation unit 502 and model training unit 504 as illustrated in Figure 5A)(Figure 5B, step 505, [0072], [0080], Figure 6 and associated text notes method of generating a plurality of sub-images based on one or more sample image(s), e.g. step 603, [0086] notes processing device 140 (e.g. the sub-image generation unit 502 of model determination module 404) may determine the number of a plurality of sub-images and/or a size of each of the plurality of sub-images according to a default setting or the image system 100 or preset by a user or operator via terminals 130 or based on a size of the sample image(s) and/or available memory space of a graphics processing unit (GPU)(e.g. GPU of processor 210 of Figure 2 or GPU 330 of Figure 3), [0087] notes the GPU may not be able to process a sample image with a relatively large size at one time, thus the GPU may not realize the training of a deep learning model, the relatively large size may refer to a size close to or larger than available memory space of the GPU, therefore, the sample image(s) may need to be downscaled to facilitate the processing in the GPU, e.g. the sub-image generation unit 502 may generate a plurality of sub-images based on the sample image(s), each of the plurality of sub-images have a suitable size for being processed by the GPU based on the available memory space of the GPU, e.g. the size of each of the sub-images may be based on a size range (e.g. the size range having an upper limit that is no more than the available memory space of the GPU and a lower limit that is preset value or preset percentage of the available memory) and/or a size threshold (e.g. the size threshold as the highest image size for a sub-image that is suitable for being processed by the GPU or may have a value related to a percentage of available memory space of the GPU, e.g. 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or the like), [0088] notes generating a plurality of sub-images based on one or more sample image(s), where the number of a plurality of sub-images and size of each of the plurality of sub-images may be based on a quotient of the size of a sample image divided by the size threshold; step 605, [0089] thru [0092] notes processing device 140 (e.g. the sub-image generation unit 502 of model determination module 404) may determine a width of the same portion of the sample image(s) shared by two or more sub-images (e.g. two adjacent sub-images) of the plurality of sub-images; step 607, [0093] thru [0099] notes the processing device 140 (e.g. the sub-image generation unit 502 of model determination module 404) may generate the plurality of sub-images based on the width of the same portion, the number of the plurality of sub-images, and/or the size of each of the plurality of sub-images; Figure 7 and associated text notes method of training a preliminary deep learning model utilizing the plurality of sub-images to obtain an updated trained deep learning model, e.g. via model determination module 404 of the processing device 140 as illustrated in Figure 4A, which further comprises sub-image generation unit 502 and model training unit 504 as illustrated in Figure 5A).

As noted above, LYU describes generating a plurality of sub-images based on one or more sample images, where the number of the plurality of sub-images and/or size of each of the plurality of sub-images may be based on various factors as noted above, e.g. a size range and/or a size threshold (e.g. a percentage of available memory space of the GPU), where the number and/or size of the plurality of sub-images generated is so that sub-images may be sufficiently stored in the memory space of the GPU to further be processed by the GPU (e.g. graphics operations may be performed on the sub-images, thus the number and/or size of the plurality of sub-images correlates with the operations to be performed by the GPU).  Although LYU describes various examples of what the number and size of the plurality of sub-images may be, such examples encompass the memory space of the GPU may store “about 15%” of the operations to be performed by the GPU, thus yielding predictable results, without changing the scope of the invention.

Allowable Subject Matter

Claims 4, 6-9, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim AND any intervening claims AND the 112(b) rejection above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claims 4 and 14, the prior art of record discloses defining the sub-batch size (e.g. LYU, Figure 6 and associated text; modified with Chang, [0040] thru [0042]), but fails to explicitly teach the additional limitations as recited.  Regarding dependent claims 6 and 16, the prior art of record discloses defining the sub-batch size (e.g. LYU, Figure 6 and associated text; modified with Chang, [0040] thru [0042]), but fails to explicitly teach the additional limitations as recited.  Regarding dependent claims 7 and 17, Applicant’s Admitted Prior Art (AAPA) notes offloading data to a host memory and data prefetching from the host memory when required (Background, paragraph [0007]), but fails to explicitly teach “…prior to training the DNN, determining a static schedule of off-loading data to a host and data prefetching from the host for tasks to be used during training of the DNN based on a simulation of training the DNN; and applying the static schedule of data off-loading and data prefetching during the training of the DNN…” with emphasis noted in italics not explicitly taught.  Dependent claims 8 and 9 are indicated allowable for depending upon indicated allowable claim 7; dependent claims 18 and 19 are indicated allowable for depending upon indicated allowable claim 17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612